Citation Nr: 0111807	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-14 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinnitus from April 24, 1997 to June 9, 1999.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus from June 10, 1999.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claim folder has since 
been transferred to the Phoenix, Arizona RO.  

In October 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  In his September 1998 
substantive appeal the veteran requested a hearing before the 
Board.  A hearing before the RO was subsequently conducted in 
October 1998.  On the same date as the hearing, the veteran 
submitted a VA Form 21-4138 in which he wrote that his 
request for a hearing, including a hearing before the Board, 
had been satisfied.  The Board is of the opinion that this 
sufficiently constitutes a withdrawal of the request for a 
hearing before the Board.  38 C.F.R. § 20.704(e).  

The Board notes that the veteran had previously perfected an 
appeal for service connection of right ear hearing loss.  In 
May 1999 the RO Hearing Officer issued a rating decision 
granting service connection for right ear hearing loss, with 
the assignment of a noncompensable rating.  

In March 2001 the veteran's representative contended that a 
higher rating should be assigned for right ear hearing loss, 
and appeared to suggest that this issue was currently on 
appeal.  No notice of disagreement was submitted within one 
year of the May 1999 rating decision wherein service 
connection was granted for right ear hearing loss with 
assignment of a noncompensable evaluation.  


The representative's March 2001 contention cannot be 
considered as a timely appeal of the May 1999 rating decision 
assigning an initial noncompensable evaluation for right ear 
hearing loss because it was not submitted within one year of 
the issuance of the May 1999 rating decision.  38 C.F.R. 
§ 20.302(a).  Therefore, the issue of entitlement to an 
initial compensable evaluation for right ear hearing loss is 
not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained under the new 
duty to assist law.  

2.  The amended criteria pertaining to tinnitus are more 
favorable to the veteran.  

3.  The probative medical evidence establishes that the 
veteran's tinnitus is secondary to otosclerosis.  

4.  The veteran is currently receiving the maximum schedular 
evaluation for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tinnitus from April 24, 1997 to June 9, 1999 have not been 
met.  38 U.S.C.A. § 1155 (West 1991), VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus from June 10, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.87a, 
Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints of 
tinnitus.  

On VA examination in July 1997 the veteran reported tinnitus 
in his right ear only.  He stated that it occurred 
periodically, approximately every two months for five to ten 
seconds.  He stated that it was annoying but did not 
interfere with communication.  

In September 1997 the RO granted service connection for 
tinnitus, effective April 24, 1997, the day after his 
discharge from the military.  

The veteran appealed the noncompensable rating for his 
tinnitus.  In his substantive appeal, the veteran reported 
that his ringing in the right ear seemed to be more frequent 
and longer lasting.  

In June 1998 the veteran was seen at the Tucson VA Medical 
Center (VAMC) for an evaluation of his hearing impairment.  
More frequent tinnitus was reported, lasting 15 to 20 seconds 
at a time, two to four times a week.  It was indicated that 
this was occurring in the right ear only.  No specific 
assessment regarding tinnitus was made.  

On VA examination in October 1998 the veteran reported 
ringing in his right ear.  

During the October 1998 hearing, the veteran reported that he 
first noticed the tinnitus after he was prescribed a hearing 
aid.  Transcript, p. 7.  He described it as a continuous 
humming noise varying between high and low pitches.  He 
stated that he would hear it constantly if there was no noise 
to muffle it.  He indicated that some noises would mask the 
ringing.  Id.  

He indicated that his hearing loss and hearing aid caused 
some interference with his employment, but did not specify as 
to the impact of tinnitus, if any, on his employment.  See 
Tr., pp. 8-15.  

On VA examination in October 1998 the veteran reported a 
history of ringing in his right ear.  The examiner diagnosed 
otosclerosis in the right ear as well as tinnitus in the 
right ear as secondary to otosclerosis.  

In March 2001 the veteran's representative contended that the 
veteran should be given a separate compensable evaluation for 
tinnitus in each ear.  Noting that the regulations were not 
clear as to whether separate ratings for tinnitus in each ear 
could be assigned, the representative contended that such 
ambiguity should be resolved in favor of the veteran, and 
separate ratings should therefore be assigned.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (2000).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's tinnitus changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, tinnitus was evaluated as 10 
percent disabling when persistent as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  

Under the current regulations, a 10 percent rating is 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).  

The Board finds that the current rating criteria for tinnitus 
are more favorable as they provide for a 10 percent 
evaluation for recurrent tinnitus, whereas the previous 
criteria allowed a 10 percent rating only for persistent 
tinnitus under specific circumstances.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA of 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id; see Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.  In this regard, the RO obtained records from the 
Tucson VAMC after the veteran reported having been treated 
there in June 1998.  Tr., p. 6.  Multiple VA examinations 
were conducted, and copies of the reports are associated with 
the file.  A hearing was conducted before the RO and the 
transcript is associated with the claims folder.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Entitlement to an Increased Evaluation for Tinnitus

The Board notes that the veteran is technically not seeking 
an increased rating for tinnitus, since his appeal arises 
from the original assignment of a disability rating.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  



Initial Rating Period: April 24, 1997 to June 9, 1999

The Board first notes that the amended criteria for rating 
tinnitus, while more favorable in this case, cannot be 
applied earlier than its effective date of June 10, 1999.  
38 U.S.C.A. § 5110(g) (West 1991); DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); VAOPGCPREC 3-2000.  
Therefore, the criteria in effect prior to June 10, 1999 
shall be applied for the initial rating period.  

Prior to June 10, 1999 the veteran's tinnitus is evaluated as 
noncompensable.  In order to warrant a 10 percent evaluation, 
his tinnitus would have to be persistent as a symptom of a 
head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  

The veteran indicated during the October 1998 hearing that 
his ringing was constant.  However, he has also been 
documented on more than one occasion as indicating that his 
tinnitus symptoms were periodic or occasional.  Therefore, 
the probative value of his complaints of constant tinnitus is 
somewhat weakened by his conflicting statements elsewhere in 
the record.  

Even assuming that the evidence demonstrates persistent 
symptoms of tinnitus, there is competent evidence 
establishing that his tinnitus is secondary to otosclerosis, 
and not to a head injury, concussion, or acoustic trauma to 
the ear.  

Otosclerosis is the "growth of spongy bone in the inner ear 
where it gradually obstructs the oval window or round window 
or both and causes progressively increasing deafness."  
Schoonover v. Derwinski, 3 Vet. App. 166 (1992), citing to 
WEBSTER'S MEDICAL DESK DICTIONARY 503 (1986).  


On VA examination in October 1998 the examiner concluded that 
the tinnitus of the right ear was secondary to otosclerosis.  
This constitutes persuasive evidence that the veteran's 
tinnitus did not result from a head injury, concussion, or 
acoustic trauma.  Therefore, the criteria for an initial 
compensable evaluation have not been met.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

Current Rating Period: From June 10, 1999

The veteran's tinnitus is currently assigned the maximum 
possible schedular evaluation (10 percent).  Therefore, no 
greater benefit can flow to the veteran under the rating 
criteria for tinnitus.  Thus, a rating in excess of 10 
percent for tinnitus is not warranted as this rating 
represents the maximum possible rating for tinnitus under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (effective June 10, 
1999).  

As noted above, the veteran's representative has contended 
that the veteran should receive separate evaluations of 10 
percent for tinnitus in each ear.  

The Board is of the opinion that there is no need to address 
this issue in light of the fact that the evidence of record 
clearly establishes that the veteran has tinnitus only in his 
right ear.  

Additional Matter: Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) (1) 
(2000).  

The record shows that the RO expressly considered and 
rejected referral of this case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  


The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the veteran has not made any clear 
indications that his tinnitus impacts his employment in a way 
not contemplated by the rating schedule.  While he indicated 
that his hearing loss and hearing aid interfered with his 
employment, he did not specify as to whether his tinnitus 
interfered with his employment.  Tr., pp. 7-8.  In fact, the 
veteran was reported as stating during the July 1997 VA 
examination that his tinnitus, while annoying, did not 
interfere with communication.  

The Board is therefore of the opinion that the veteran has 
not submitted evidence indicating that his tinnitus 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1), and it is not 
clear whether the veteran has even made this type of 
assertion with respect to tinnitus.  See VAOPGCPREC 6-96.  

Neither the veteran nor the evidence suggests a disability 
picture so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  Nor does 
the evidence indicate that the tinnitus disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
tinnitus disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to an initial compensable evaluation for tinnitus 
from April 24, 1997 to June 9, 1999, is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus 
from June 10, 1999, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

